DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I including claims 1-7 and 9-12 in the reply filed on 06/21/2022 is acknowledged.

Claim Rejections – 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, reciting “the signal” in line 8, however it’s unclear whether “the signal” is the radio signal or the downconverted signal, to be correct, use “the filtered downconverted signal” is suggested; further reciting “spectrum” in lines 2, 5, 7 and 9, however it’s unclear whether the spectrum is a radio band (e.g. GSM 900MHz) or bandwidth of the received signal or the entire radio spectrum, because “a selected portion of the spectrum of the downconverted signal” is not the same as “the spectrum of the multi-frequency radio signal” in term of frequency; and “a selected portion of the spectrum” may refer to bandwidth, “selectable point in the spectrum” may refer to frequency location in the radio spectrum, thus clarification is required.  Further “lower point” and “selectable point” should be clearly indicated as lower frequency point and selectable frequency point.    
Claims 2-7 and 9-12 are rejected for depend from claim 1. 
	Regarding claim 5, reciting abbreviation “BPF” in lines 6 and 10, which is not clearly defined in claim. 
	 Claims 6-7 are rejected for depend from claim 5. 

Claim Rejections – 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls (US 20040062216 A1) in view of Anderson (US 20160218673 A1).
For claim 1, Nicholls discloses (Abstract, [0014] [0016] [0025] [0031] [0043] [0049]) a radio frequency (RF) filter circuit for suppressing undesired parts (narrowband interference) and passing desired parts of a spectrum of a frequency radio signal (CDMA), comprising: 
an input port for receiving the signal (figure 1, RF IN 12); 
a first mixer ([0031], figure 1, mixer 64) coupled to the input port and configured to downconvert the signal to a lower point in the spectrum; 
a filter ([0031] notch filter 62) coupled to the first mixer (64) and configured to suppress noise ([0025]) in a selected portion of the spectrum of the downconverted signal; and 
a second mixer ([0031] mixer 66) coupled to an output of the filter (62) and configured to upconvert the signal to another selectable point in the spectrum, wherein each of the first and second mixers is coupled to a local oscillator (LO) (figure 1, PLL 18).   
Nicholls fails to particularly mention a multi-frequency radio signal, the notch filter configured to additionally suppress undesired spectra, noise, and spurious signals. 
In the same field of endeavor, Anderson discloses (figure 5, [0061], [0064]) a filter circuit in RF communication of a multi-frequency radio signal (figure 9 [0094]), comprising a downconvert mixer (figure 5, mixer 502), a filter (508) and an upconvert mixer (512), the filter configured to suppress undesired spectra, noise, and spurious signals (figure 9, [0029], [0046], [0095], removing undesired spectra/noise/spurious frequencies 922 and 924, and out-of-band background noises).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Anderson into the art of Nicholls as to include multi-frequency radio signal a further embodiment, and for improving signal quality by additionally filtering out-of-band noises.  
For claim 2, Nicholls in combination with Anderson substantially teaches the limitation in claim 1, Nicholls discloses wherein the first and second mixers are coupled to a common LO of controllable frequency ([0039], [0043]).  
For claim 3, Nicholls in combination with Anderson substantially teaches the limitation in claim 1, Nicholls discloses wherein the first and second mixers are coupled to a common LO of fixed frequency ([0039], [0043], [0051], not to exclude embodiment of fixed communication band). 
For claim 4, Nicholls in combination with Anderson substantially teaches the limitation in claim 1, Nicholls discloses wherein a notch filter is disposed between the first mixer and the second mixer, the first mixer is controlled to shift the signal to a range of the notch filter, and the second mixer is controlled to shift a resulting notched signal band to an output frequency including an initial input frequency (figure 1, notch filter 62, [0043] [0044]). 
For claim 5, Nicholls in combination with Anderson substantially teaches the limitation in claim 1, Nicholls discloses a circuit comprising at least two RF filter circuits of claim 1 coupled in series (figure 1, second filter circuit 20, [0016] [0027] [0046]), wherein first and second mixers in a first RF filter circuit and third and fourth mixers in a second RF filter circuit are synchronously controlled by separate Los (figure 1, first filter circuit 16, second filter circuit 20, [0016] [0027] [0046]); wherein the first mixer converts a multi-frequency radio signal to a lower point in a spectrum of the signal, at which a first filter cleans one side of the spectrum, the second mixer converts the signal to another point in the spectrum, a filter cleans distant interferers, the third mixer (mixer 64 in second filter circuit 20) converts the signal to a lower point in the spectrum with spectral reversal by subtracting the signal from the LO, a second filter (filter 62 in second filter circuit 20) of the same type as the first filter cleans the other side of the spectrum, the fourth mixer (mixer 66 in second filter circuit 20) converts the signal to another point in the spectrum, and a second filter cleans distant interferers (filter 62); and wherein all mixer parameters are determined by synchronous variable Los (figure 1, circuits 20, [0016] [0027] [0046]).
Anderson discloses a BPF cleans distant interferers, and a second BPF cleans distant interferers ([0059], figure 5, bandpass filters 508).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Anderson into the art of Nicholls as modified by Anderson as to include BPFs 508 in each of circuits 16 and 20 of Nicholls for improving signal quality by additionally filtering out-of-band noises.  
For claim 6, Nicholls in combination with Anderson substantially teaches the limitation in claim 5, Nicholls discloses wherein the spectrum is not reversed, and the first and second filters are different, wherein the signal is converted by the mixers after which each side of the resulting spectrum is cleaned independently (figure 1, two filter circuits 20 for different interferences, [0016] [0027] [0046]).  
For claim 7, Nicholls in combination with Anderson substantially teaches the limitation in claim 6, Nicholls discloses further comprising a group delay equalizer disposed in one of at least two cells, each cell comprising two mixers, to perform group delay equalization of the signal of interest (figure 1, delay 68).
For claim 10, Nicholls in combination with Anderson substantially teaches the limitation in claim 1, Nicholls discloses wherein a frequency converter function is provided by using a control signal to change a frequency output from at least one LO applied to at least one mixer to change filter parameters that change an output frequency ([0039], [0043]).  
For claim 11, Nicholls in combination with Anderson substantially teaches the limitation in claim 1, Nicholls discloses (figure 1, two filter circuits 20 in series, [0016] [0027] [0046]) a circuit comprising a plurality of RF filter circuits of claim 1 for providing precise bandpass filter functions (removing interferences, and to bandpass desired CDMA band), comprising at least two of the RF filter circuits having dissimilar arrangements (removing different frequency interferences) and coupled in series, wherein frequencies of a radio signal are controlled to overlap with filter cutoff frequencies (notching interferences within the CDMA bandwidth). 
For claim 12, Nicholls in combination with Anderson substantially teaches the limitation in claim 1, Nicholls discloses (figure 1, two filter circuits 20 in series, [0016] [0027] [0046]) a circuit comprising a plurality of RF filter circuits of claim 1 for providing precise notch filter functions (filters 62), comprising at least two of the RF filter circuits having dissimilar arrangements (removing different frequency interferences) and coupled in series, wherein frequencies of a radio signal are controlled to separate from filter cutoff frequencies (desired frequencies passed through the filters 62) (also see Anderson figure 9).  
 
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nicholls (US 20040062216 A1) as modified by Anderson (US 20160218673 A1), in view of Limberg (US 6643334 B1).
For claim 9, Nicholls in combination with Anderson substantially teaches the limitation in claim 1, but fails to mention wherein a control unit of the filter is disposed in a closed loop that includes circuitry configured to detect a signal amplitude, phase, and frequency and transmit changes to the control unit, enabling the control unit to dynamically change parameters of the LO based on feedback signals.  
Limberg discloses a RF receiver comprising a mixer, a LO and a control unit, wherein a control unit of the mixer is disposed in a closed loop that includes circuitry configured to detect a signal amplitude, phase, and frequency and transmit changes to the control unit, enabling the control unit to dynamically change parameters of the LO based on feedback signals (figure 2, Abstract, mixer 43, LO 42, amplitude detector 28, phase and frequency detector 35).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Limberg into the art of Nicholls as modified by Anderson as for improving signal quality by tuning the mixer in the filter circuit 16 to precise frequency and phase of the desired signal.  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
August 8, 2022
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643